Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed April 6, 2022 is acknowledged.
-	Claim(s) 1-2 is/are amended
-	Claim(s) 1-20 is/are pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner' s statement of reasons for allowance: 
The claimed invention (claim 1 as representative of the independent claims) recites “A display apparatus comprising: a first thin-film transistor including a semiconductor layer arranged on a substrate, a driving gate electrode arranged on the semiconductor layer, and a first electrode arranged between the substrate and the semiconductor layer; a second thin-film transistor configured to transmit a data signal received through a data line to a source electrode of the first thin-film transistor according to a first scan signal received through a first scan line; and a third thin-film transistor including a source electrode connected to a drain electrode of the first thin-film transistor and a drain electrode connected to the first electrode, wherein the third thin-film transistor is configured to transmit a first voltage of the drain electrode of the first thin-film transistor to the first electrode according to a second scan signal received through a second scan line.”.
Claim 20 recites similar allowable subject matter

The prior arts cited fails to fairly teach or suggest the combined features of the invention including a second thin-film transistor configured to transmit a data signal received through a data line to a source electrode of the first thin-film transistor according to a first scan signal received through a first scan line; and a third thin-film transistor including a source electrode connected to a drain electrode of the first thin-film transistor and a drain electrode connected to the first electrode, wherein the third thin-film transistor is configured to transmit a first voltage of the drain electrode of the first thin-film transistor to the first electrode according to a second scan signal received through a second scan line.	

Applicant has argued these features in the Remarks dated April 6, 2022 on page 8-14.  These features find support at least at figure 3 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyake, U.S. Patent Publication No. 20130069068 (figure 3A), Miyake, U.S. Patent Publication No. 20150171156 (figure 7A), Nie, U.S. Patent Publication No. 20180102397 (figure 1), Jeong, U.S. Patent Publication No. 11257429 (figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625